DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	Drawings filed 30 April 2021 are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: W02007/128997 is representative of the closest prior art. W02007/128997 discloses a connecting assembly comprising a connecting piece made of composite material with a base and a main wall projecting from an upper face of the base in a first geometric plane. The base extends in a second geometric plane perpendicular to the first plane and includes holes to accept fixing elements and there is a bearer pierced with a through orifice and associated with one of the fixing elements with the bearers being positioned on one side of the main wall. The main wall and the base are connected by an extension of curved shape with the extension defining a bearer receiving zone. However, W02007/128997 does not teach or suggest the connecting piece comprising a secondary wall joined to the free end of the main wall and extending perpendicular to the first geometric plane nor a connecting piece comprising several analogous main walls each connected to the base by curved extensions, and therefore, the claims are allowable.
As to the Information Disclosure Statement filed 11 July 2021, each of the cited documents fails to teach or suggest a main wall with two opposing branches one on each side of the main wall in combination with two bearers. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783